Citation Nr: 1422511	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  12-06 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as due to exposure to tactical chemical herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky (RO), which denied service connection for ischemic heart disease, claimed as due to exposure to tactical chemical herbicides (colloquially known as Agent Orange).  In July 2012, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony and evidence at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.


FINDINGS OF FACT

1.  The Veteran has coronary artery disease (atherosclerotic heart disease), which is a form of ischemic heart disease that is among the diseases recognized by the VA Secretary as being presumptively related to Vietnam War Era exposure to tactical chemical herbicides.

2.  The Veteran served in the United States Navy during his period of active service, which included a shipboard assignment aboard the naval vessel USS Shasta (AE-6), which was deployed in the offshore waters of the Republic of Vietnam in support of military operations.

3.  The Veteran does not have verified service or visitation within the territorial confines of the Republic of Vietnam (to include its interior waterways) during his period of Vietnam War Era active naval service. 

4.  The Veteran was not exposed to tactical chemical herbicides containing dioxin during active service.
5.  The objective clinical evidence does not establish onset of the Veteran's ischemic heart disease during active duty, or a definitive link between his ischemic heart disease and his period of active duty.


CONCLUSION OF LAW

Ischemic heart disease was not incurred, nor is it presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in April 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the agency of original jurisdiction.  Nothing more was required.  

In accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim decided herein, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the claim, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The service connection claim decided herein stems from the Veteran's application for VA compensation, which was filed in January 2011.  In response, a VCAA notice letter addressing the applicability of the VCAA to service connection claims and of VA's obligations to the Veteran in developing such claims was dispatched to the Veteran in April 2011.  Fully complaint notice that addressed the matter on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), was furnished to the Veteran prior to the initial adjudication of the ischemic heart disease claim in the rating decision dated June 2011.  Therefore, there is no procedural defect regarding timing of VCAA notice.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  His DD-214 and service treatment records from his period of active duty and VA and private clinical records dated from 2006 to 2011 have been obtained and associated with the claims file.  He has been afforded ample opportunity to submit evidence in support of his claim or otherwise notify the Board of any additional relevant evidence that is not presently associated with his claims file.  

The Veteran claims that he was exposed to Agent Orange during his service aboard the naval ammunition carrier USS Shasta, alleging that dioxin-based chemical herbicides were carried aboard as cargo to be taken to the Republic of Vietnam for use in military defoliant operations.  He asserts that barrels of chemicals stored on the deck of the USS Shasta contained what he believed to have been Agent Orange; some of these barrels were leaking, and he alleged that he was thusly directly exposed to their toxic contents.  The Veteran testified at his July 2012 hearing and in written statements in support of his claim that the skin of his hands were directly exposed to the leaking contents of these barrels and also that he breathed in chemical fumes from these leaking barrels.  A Memorandum for the Record, dated May 2009, presents specific factual conclusions, based on historical research by the Joint Services Records Research Center (JSRRC), regarding the transport and storage, testing, and use of tactical chemical herbicides aboard United States Navy and Coast Guard vessels during the Vietnam War Era.  Thus, the Board is satisfied that the evidence is sufficiently developed with respect to the above contention for purposes of adjudicating the matter.  

Lastly, the Veteran states that the USS Shasta was anchored in Cam Ranh Bay to offload its cargo onto waiting barges that were positioned alongside this naval vessel but denies leaving that vessel during its deployment in Vietnamese waters and thus denies having had any "foot-on-land" service or visitation inside the territorial confines of the Republic of Vietnam during active duty.  To the extent that he may assert that being anchored in Cam Ranh Bay was sufficiently proximate to the South Vietnamese coastline so as to constitute de facto service in the Republic of Vietnam within the meaning of the governing regulations for presumed exposure to tactical chemical herbicides, this argument is without merit as the controlling regulation in 38 C.F.R. § 3.307(a)(iii) (2013) and the controlling decision of the United States Court of Appeals for Veteran's Claims (Court) in the case of Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), has strictly defined service in the Republic of Vietnam to mean an actual, physical "foot-on-land" presence within the land boundaries of the country itself.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  The Board does not have the discretion to interpret liberally the law and regulations so as to recognize the Veteran's shipboard service off the coast of Vietnam to constitute actual service in the Republic of Vietnam permitting him the benefit of the regulatory presumptions.  

The Veteran has been provided with ample opportunity to submit additional evidence in support of the claim up to the time when the case was received by the Board in June 2012.  He has not indicated that there are any outstanding relevant medical or service records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided herein.  Furthermore, the Board has searched the Veteran's claim on the VBMS and Virtual VA electronic databases for any other additional medical records pertinent to his claim.
In July 2012, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the July 2012 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claim of entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure in service.  See transcript of July 16, 2012 Board videoconference hearing.  Thus, the Board finds that the Veterans Law Judge presiding over the July 2012 hearing has substantially fulfilled her obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Although the Veteran was not provided with a VA examination addressing his claim for service connection for ischemic heart disease, this deficit does not render the existing record unusable for purposes of adjudicating the claim on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing this specific matter on appeal is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the issue and so a VA examination is therefore not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board finds that the competent evidence does not establish an in-service event, injury, or disease relating his current ischemic heart disease to his period of active service.  The second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing the claim does not constitute a breach of VA's duty to assist.  Also, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the heart disease claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the Board need only address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2013).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002). Evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as hypertensive heart disease and arteriosclerosis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); hypertensive heart disease and arteriosclerosis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Board first addresses the Veteran's assertion that his heart disease is the result of his exposure to dioxin-based chemical herbicides (Agent Orange) during his period of active duty during the Vietnam War Era.  Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including ischemic heart disease, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e). 

The Veteran's DD-214, his service personnel and treatment records, and his own written and oral statements regarding his military service do not demonstrate that he had ever served or had visitation in the Republic of Vietnam during his period of active naval duty from June 1966 to May 1968.  He reported that he served in the United States Navy in the engineering spaces of his assigned vessel and during its deployment in Vietnamese waters he never left the ship and was never sent ashore to Vietnam.  Research from the JSRRC regarding the Veteran's assigned vessel, the USS Shasta (AE-6), shows that it operated in Vietnamese waters from January - April 1967 while the Veteran served aboard her.  However, the USS Shasta never docked at Vietnam during the time he was assigned to her, and the Veteran does not otherwise assert that he ever had occasion or opportunity to go ashore in the Republic of Vietnam during his active naval service.  As previously discussed, the Veteran's vessel USS Shasta was anchored in Cam Ranh Bay per the Veteran's testimony, but the records establish that it was not docked in Vietnam during the time he served aboard her.  Therefore, the Board cannot concede that the Veteran was exposed to tactical chemical herbicides during active duty on the basis of actual and demonstrated military service in the Republic of Vietnam within the meaning of 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.   

Consideration has been given to the Veteran's report that he was exposed to liquid Agent Orange through direct on-skin contact and through breathing in Agent Orange fumes during service because he was aboard the USS Shasta when it transported tactical chemical herbicides contained in leaking metal barrels as military cargo to the Republic of Vietnam.  The Board finds, however, that this factual assertion cannot be correct as a May 2009 VA Memorandum for Record expressly states that the historical research undertaken by the JSRRC establishes that there is no evidence indicating that United States Navy and Coast Guard vessels were ever used to transport tactical chemical herbicides to the Republic of Vietnam, or that such vessels ever stored, used, or tested tactical herbicides.  

In view of the above discussion of the facts, the Board will not concede that the Veteran was exposed during service to dioxin-based chemical herbicides that are presumptively linked to ischemic heart disease.  The Veteran did not ever serve in or visit the Republic of Vietnam during active duty, such that his exposure to dioxin-based chemical herbicides can be presumed.  38 C.F.R. §§ 3.307(a)(6)(iii) (2013).  The Veteran has not otherwise submitted any objective medical evidence that establishes a nexus between his military service and his ischemic heart disease based on this theory.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Therefore, he is not entitled to any of the chemical herbicide presumptions provided by 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.

With regard to the additional theories of entitlement to service connection, other than the presumption provided under 3.309(e), the Veteran's service treatment records relating to his period of active duty from June 1966 to May 1968 show that his cardiovascular system was clinically normal throughout his entire period of active duty.  Multiple chest X-rays show a normal cardiac silhouette, and no elevated blood pressure readings or other signs of cardiovascular abnormalities or disease were noted on examinations and treatment performed throughout his entire period of service.  No diagnosis of cardiovascular disease was presented in the service treatment records.  The Veteran does not argue the contrary.

Post-service medical records do not indicate that hypertensive heart disease was clinically manifest to a compensable degree within one year following the Veteran's separation from active duty in May 1968, such that service connection could be awarded on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a).  Private medical reports dated 2006 - 2010 indicate that the earliest recorded diagnosis of ischemic heart disease was in 1999, over 30 years after his separation from service, when the Veteran was first diagnosed with coronary artery disease and underwent heart surgery in December 1999 for a triple coronary artery bypass grafting.  There are likewise no symptoms that have been identified during this 30 year period that have been ascribed to his ischemic heart disease.  Since then, the Veteran has continued to experience ongoing health problems relating to his chronic ischemic heart disease, with a cardiac catheterization procedure for insertion of three stents in June 2010.  The medical records are essentially devoid of any objective clinical opinion associating the Veteran's ischemic heart disease, or symptoms related thereto, with his period of active duty.  In view of the foregoing, the Board concludes that the evidence is against the Veteran's claims of entitlement to service connection for ischemic heart disease on a direct basis, presumptive basis (one-year following), or based on continuity of symptomatology.   

The Board notes that the Veteran is service connected only for bilateral hearing loss and tinnitus.  (See RO rating decision dated in August 2011.)  As he does not claim, and as the clinical evidence does not objectively demonstrate any causative line between his ischemic heart disease and his service-connected audiological disabilities, the Board will give no further consideration to the theory of service connection for ischemic heart disease on the basis of it being secondary to a service-connected disability.

To the extent that the Veteran attempts to relate his ischemic heart disease to his period of active service, based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiological relationship of ischemic heart disease to secondary exposure to dioxin-based chemical herbicides and the actual time of onset of his ischemic heart disease fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking his coronary artery disease to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose internal cardiovascular disease, such as ischemic heart disease).

In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection for ischemic heart disease as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for ischemic heart disease, claimed as due to exposure to tactical chemical herbicides (Agent Orange), is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


